Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-20-00015-CR

                                   Bronwen Victoria MCHENRY,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 18-0847-CR-A
                            Honorable Jessica Crawford, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 27, 2021

AFFIRMED AS MODIFIED

           On December 3, 2019, the trial court entered a judgment of conviction against appellant

Bronwen Victoria McHenry for possession of a controlled substance, namely methamphetamine,

in an amount less than one gram. The trial court sentenced McHenry to two years’ confinement.

After considering this case without briefs, we modify the trial court’s judgment and affirm as

modified.
                                                                                       04-20-00015-CR


                                            DISCUSSION

       In this case, McHenry represents herself pro se on appeal and did not file an appellate brief

despite being given the opportunity to do so by us. We ultimately abated the appeal and remanded

the cause to the trial court for a hearing to determine whether McHenry had abandoned the appeal,

was indigent, and should be appointed counsel. See TEX. R. APP. P. 38.8(b)(2). In accordance

with our order, the trial court held a hearing on September 3, 2020, but McHenry did not appear.

At the hearing, the trial court noted that its records showed that McHenry had been released on

parole from the Texas Department of Criminal Justice on or about July 17, 2020. The trial court

further noted it had sent a notice of the September hearing to McHenry’s last known address prior

to incarceration by certified and regular mail, but the notices were returned unclaimed.

       The trial court ultimately found that although McHenry stated it was her desire to appeal

her sentence when she was sentenced on December 3, 2019, she has made no effort to contact the

trial court since her release from the Texas Department of Criminal Justice. Because McHenry

did not respond to the trial court’s notice of setting or appear at the abandonment hearing, the trial

court also noted it was unable to review McHenry’s indigency.

       In light of the foregoing, we construed the trial court’s finding that appellant has had no

contact with the trial court since her release from custody as a finding that appellant no longer

desired to prosecute the appeal. See Lopez v. State, No. 04-18-00335-CR, 2019 WL 208564, at *1

(Tex. App.—San Antonio Jan. 16, 2019, no pet.) (mem. op., not designated for publication)

(describing trial court’s determination that pro se appellant had abandoned appeal based on failure

to attend hearing after notice had been sent to appellant’s last known address). Under these

circumstances, we may consider the appeal without briefs pursuant to Texas Rule of Appellate

Procedure 38.8(b)(4). TEX. R. APP. P. 38.8(b)(4) (when “the trial court has found that the appellant

no longer desires to prosecute the appeal, ... the appellate court may consider the appeal without


                                                 -2-
                                                                                       04-20-00015-CR


briefs, as justice may require”). Upon our review of the appellate record, we find no unassigned

fundamental error.

       We note, however, that the trial court’s judgment states McHenry entered a plea of “true”

to the allegations in the State’s motion to adjudicate. This notation conflicts with the record of the

adjudication hearing, which shows McHenry entered a plea of “not true.” On our own motion, we

may “reform the judgment to make the record speak the truth,” even if the parties have not asked

it to do so. See French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992); Hernandez v. State,

No. 04-18-00265-CR, 2019 WL 2013861, at *1 (Tex. App.—San Antonio May 8, 2019, no pet.)

(not designated for publication). Accordingly, we reform the judgment to reflect McHenry’s plea

of “not true” to the State’s allegations. TEX. R. APP. P. 43.2(b); Woods v. State, 398 S.W.3d 396,

405–06 (Tex. App.—Texarkana 2013, pet. ref’d).

                                           CONCLUSION

       We affirm the trial court’s judgment as modified.

                                                  PER CURIAM

Do Not Publish




                                                 -3-